Citation Nr: 0307516	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  02-07 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1943 June 
1945. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision by the RO.  

The Board notes that, in addition to the appellant's claim of 
service connection for the cause of the veteran's death, the 
issue of eligibility to Dependents' Education Assistance 
pursuant to 38 U.S.C.A. Chapter 35 was the subject of the 
Statement of the Case provided to her.  

However, the Board finds, given statements presented by the 
appellant on her May 2002 VA Form 9 and the subsequent 
presentation by her representative, that this matter is not 
before the Board for the purpose of appellate review.  It is 
referred to the RO appropriate consideration in light of the 
action taken hereinbelow.  



FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
RO.  

2.  After suffering a fractured right hip and undergoing 
surgery, the veteran died on April [redacted]

, 2001, as the result of 
aspiration pneumonia.  

3.  The gastrointestinal bleed experienced during the 
veteran's final period of hospitalization is not shown to 
have been due to the service-connected duodenal ulcer 
disease.  

4.  The veteran's service-connected duodenal ulcer disease is 
not shown to have caused or contributed materially in 
producing or accelerating his demise.  



CONCLUSION OF LAW

The service-connected duodenal ulcer did not cause or 
contribute materially or substantially in producing the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 
5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

The veteran died on April [redacted]

, 2001.  The death certificate 
lists the immediate cause of death to have been pneumonia.  
An autopsy was not performed.  At the time of the veteran's 
death, he was service-connected for a healed duodenal ulcer 
and had been assigned a 10 percent rating.  

Historically, in a July 1946 letter, Dr. O.D. Baxter 
diagnosed the veteran as having a peptic ulcer of the stomach 
and peptic ulcer of the duodenal cap with resulting stasis.  

In July 1946 VA examination, the veteran had complaints of 
having sharp pains in his upper stomach that were relieved by 
eating.  The examiner diagnosed the veteran as having an 
ulcer of the stomach and peptic ulcer of the duodenal cap 
with stasis.  

In July 1948, Dr. E. Avery treated the veteran for complaints 
of pain when his stomach was empty.  Dr. Avery stated that 
the veteran's gastrointestinal and rectal examination was 
essentially normal and diagnosed the veteran as having 
residuals of a peptic ulcer of the stomach and duodeneum from 
history and x-ray findings.  

Similarly, in a July 1948 letter, Dr. W. Kirby stated that a 
gastrointestinal series showed the stomach had a slight 
increase of mucosal fields, but was normal, and a slight 
deformity of the duodenal bulb.  In closing, he reported that 
the two and one-half hour retention films showed no abnormal 
findings.  

During an October 1951 VA examination, the veteran had 
complaints of acute stomach attacks about twice a year that 
lasted for approximately two weeks.  A radiology report 
showed the stomach to be normal and that the duodenum was 
freely movable.  The duodenal bulb showed a typical collar-
button type scar deformity from the previous healed, non-
obstructive duodenal ulcer.  

In February 1953, the veteran underwent another VA 
examination with complaints of acute stomach attacks and 
recurrent occasional episodes of soreness in the stomach, gas 
and gnawing pains in an empty stomach.  The examiner 
diagnosed the veteran as having a scar defect from the old 
healed, non-obstructive duodenal ulcer.  

In a December 1955 letter, Dr. F. Craven reported that he had 
been treating the veteran for chronic duodenal ulcers.  He 
stated that the veteran had been complaining of chest pains 
and some lower abdominal pains.  

During the December 1955 VA examination, the veteran had 
complaints of headaches, tightness, soreness and cramps of 
the stomach.  The examiner diagnosed him as having a history 
of a peptic ulcer with no activity at that time.  The 
examiner questioned whether the veteran's current complaints 
were related to other digestive problems.  

Furthermore, in a May 1956 letter, Dr. W.O. Brandon, stated 
that he was treating the veteran for his stomach ulcer and 
that, at that time, he was unable to work.  

Likewise, the veteran underwent another VA examination in 
February 1958 with complaints of headaches and soreness in 
his stomach.  The examiner diagnosed the veteran as having, 
in part, residuals of an old duodenal ulcer.  

In September 2000, the veteran was treated at the Northeast 
Medical Center for complaints of diffuse weakness associated 
with frequent, loose bowel movements.  The veteran was 
diagnosed as having an acute viral illness and mild 
dehydration.  

Prior to the veteran's death, the medical records from the 
Northeast Medical Center show that the veteran had been 
admitted on April 10, 2001, after suffering a fractured right 
hip.  X-ray studies were consistent with a displaced 
intertrochanteric fracture of the right hip.  The veteran was 
noted to have a history of Parkinson's disease and 
Alzheimer's disease and to be status post myocardial 
infarction.  

Upon admission, x-ray studies of the veteran's chest were 
negative, and he had no complaints related to his service-
connected duodenal ulcer, specifically reporting that he was 
not experiencing any abdominal pain or vomiting.  

Likewise, a medical consultation on the date of admission 
reported that the veteran's abdomen was soft with no 
tenderness, palpable masses or hepatosplenomegaly and a 
chest-x-ray study showed no evidence of infiltrates or acute 
change such as aspiration.  

After initial medical clearance, the veteran was taken to the 
operating room where he underwent an open reduction and 
internal fixation of the right hip with an Ambi hip screw 
system.  Postoperatively, attempts were made to gradually 
ambulate the veteran, but he did do well.  He had continued 
confusion and an inability to cooperate with therapy.  

Several days after admission, a barium swallow was performed 
for dysphagia.  The test revealed a delayed oral transit and 
a delayed swallow reflex with the swallow triggered at the 
vallecula, with the exception for thin liquids, which was 
triggered at the piriform sinuses.  Moderate residue was also 
present in the vallecula and piriform sinuses and vestibular 
penetration occurred with thin liquids and heavy puree.  The 
veteran was noted to be at a high risk of aspiration.  

During his hospitalization the veteran developed symptoms 
consistent with aspiration pneumonia and was not able to eat.  
The records also show that he suffered from a 
gastrointestinal bleed, diagnosed as a stress ulcer, which 
was eventually resolved during hospitalization.  

Following the veteran's death, in a May 2001 letter, Dr. R. 
Sumner, stated that in his medical opinion, that the 
veteran's peptic ulcer did have a "deleterious effect" on 
his final illness.  He further opined that "the peptic ulcer 
disease [might] have played at least a partial causative role 
in his final illness."  

Finally, in a September 2001 opinion, a VA physician, 
reported that, in his opinion, the veteran's demise was 
caused by aspiration pneumonia.  The physician could find no 
evidence of any activity of his gastrointestinal disease up 
until the time of his post-operative course and stated that 
stress ulcers were very common sequelae of major surgical 
procedures.  

The VA physician did not feel that the veteran's peptic ulcer 
history contributed in any way to the veteran's demise or 
played any causative role in his final illness.  

In rendering this opinion, the VA physician reviewed the 
entire claims file, including the death certificate and the 
records from Northeast Medical Center.  In respect to the 
Northeast Medical Center records, the physician stated that, 
at the time of admission, there was no mention of any acid 
peptic disease or other duodenal ulcer or that the veteran 
was taking any gastrointestinal medications.  

Likewise, the VA physician reviewed the reported 
gastrointestinal bleed, but stated that it was related to a 
"stress ulcer."  Furthermore, he stated that, although the 
veteran suffered from peptic ulcer disease in the late 
1940's, VA examinations performed in 1956 and 1958 showed no 
activity of the disease.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law prior to the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the appellant's claim was adjudicated following 
the passage of this new law.  Nonetheless, the Board finds 
that the appellant has had an opportunity to submit evidence 
to support her claim on appeal in light of the above-noted 
change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the appellant's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  In this regard, 
in addition to the May 2002 Statement of the Case, the RO 
issued the appellant a July 2001 letter setting forth the 
obligations required by the VCAA.  

Thus, the appellant and her representative have been advised 
of the law and regulations governing her claim, and have been 
given notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the appellant; in fact, it 
appears that all available evidence identified by the 
appellant has been obtained and associated with the claims 
folder.  Furthermore, a medical opinion was obtained that 
included a review of the entire claims file.  

Additionally, the Board notes that the veteran died at the 
Transitional Health Care facility.  In this regard, it 
appears that the veteran was transferred to this facility on 
the date of his death as a comfort measure.  Absent 
assertions that the veteran received actual treatment at that 
facility, the Board finds that any records from that facility 
would not change the outcome in this case.  

Likewise, in addition to having records immediately preceding 
his death from the Northeast Medical Center, the evidentiary 
record in its entirety shows that the veteran's death was not 
the result of his service-connected gastrointestinal 
disability, as discussed hereinbelow.  

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159).  

Hence, adjudication of this appeal, without remand to the RO 
for specific consideration of the new law, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (2002).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singularly or with some other condition be the immediate 
or underlying cause, or be etiologically related thereto.  A 
contributory cause of death is one that is inherently not 
related to the principal cause.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (2002).  

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.  

Although there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.  

The appellant claims that the veteran's death was due in part 
to his service-connected peptic ulcer disease as supported by 
the veteran's treating physician's statement submitted in May 
2001.  

Following a review of the entire evidence of record, the 
Board finds that a preponderance of the evidence is against 
the appellant's claim of service connection for the cause of 
the veteran's death.  

In reaching this conclusion, the Board finds that, although 
Dr. Sumner's May 2001 opinion is probative as to the outcome 
of this case, the September 2001 VA medical opinion is more 
persuasive and conclusive.  

The Court has held that the Board is charged with the duty to 
assess the credibility and weight given to evidence.  Wensch 
v. Principi, 15 Vet. App. at 367; Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Indeed, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the 
Board is free to favor some evidence over other evidence, 
provided it offers an adequate basis for doing so.  Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 
429, 433 (1995).

In this regard, the September 2001 VA medical examiner 
reviewed the entire claims file, including records from 
Northeast Medical Center immediately preceding the veteran's 
death, and specifically pointed to pieces of evidence and 
notations of treatment to support his conclusion.  

After reviewing the entire file, the examiner was able to 
provide a definitive conclusion that the veteran's peptic 
ulcer disease did not contribute in any way or play any 
causative role in the veteran's final illness.  

On the other hand, Dr. Sumner's opinion that the veteran's 
peptic ulcer disease might have played a partial role in his 
cause of death, is not definite in nature and there is no 
evidence demonstrating that his conclusion was based on a 
review of the entire claims file, including the records from 
Northeast Medical Center immediately preceding the death.  

Although Dr. Sumner may have been the veteran's treating 
physician, the "treating physician rule," which gives the 
opinions of treating physicians greater weight in evaluating 
medical evidence, has been rejected in the context of 
veterans benefits claims.  White v. Principi, 243 F. 3d 1378 
(Fed. Cir. 2001).  

In addition, at the time of the veteran's death, he had been 
assigned a 10 percent evaluation for his service-connected 
duodenal ulcer disease.  

However, the Board notes that the 10 percent evaluation does 
not demonstrate that the veteran's service-connected 
disability was progressive or debilitating in nature.  In 
fact, the record is completely negative for treatment of the 
service-connected ulcer for almost forty years prior to his 
death.  

Finally, the Board notes that, although the veteran had 
problems with gastrointestinal bleeding prior to his death, 
the records show that the event was attributable to a stress 
ulcer that September 2001 VA examiner's opinion noted was 
very common following major surgical procedures.  

Additionally, the records from the Northeast Medical Center 
immediately before his death did not provide any supporting 
documentation that the veteran's service-connected peptic 
ulcer disease was symptomatic so as to have contributed in 
producing or accelerating his death.  In fact, the veteran 
had no complaints related to his service-connected disability 
upon admission.  

In conclusion, the Board finds that, as a preponderance of 
the evidence does not support the appellant's claim, service 
connection for the cause of his death is not warranted.  



ORDER

Service connection for the veteran's cause of death is 
denied.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

